Citation Nr: 9913576	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-28 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following a May 1998 remand to 
the RO.  


REMAND

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  Therefore, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the securing of pertinent VA and private 
medical records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

Pursuant to the Board's May 1998 remand, the RO contacted the 
veteran in writing and request that he provide contact 
information for any private or VA medical professional from 
whom he had received treatment for PTSD.  The veteran did not 
respond to this request.  However, during the June 1998 VA 
psychiatric examination, he indicated that he continued to 
receive monthly individual therapy and bimonthly group 
therapy at the Vet Center.  Records of such treatment are 
pertinent to the current status of the veteran's disability 
and should be considered when adjudicating his claim for an 
increased rating.  

The Board notes that the claims folder contains statements 
dated in September 1996 and June 1997 from Dennis W. Bull, 
Ph.D., a clinical psychologist at the Veterans Resource 
Center.  It was indicated that the veteran was seen in 
individual therapy on about a monthly basis.  The records of 
his monthly visits have not been associated with the claims 
folder.    

Accordingly, the Board REMANDS the case to the RO for the 
following action:

1.  The RO should request that the 
veteran complete an authorization for 
release of information for records of 
therapy at the Vet Center as described 
during the June 1998 VA examination.  
After obtaining the completed release, 
the RO should attempt to obtain these 
records.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 30 percent 
for PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



